PER CURIAM.
The petition is granted and Anthony Maiorano is hereby afforded a belated appeal from judgment and sentence in Wa-kulla County Circuit Court case number 07-366-CFA. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
Counsel shall be appointed for petitioner in the direct appeal if he qualifies for such an appointment.
BENTON, THOMAS, and ROWE, JJ„ concur.